Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration under AFCP 2.0 filed on January 25, 2021 was received and entered.  Claim 2 was cancelled.  Claims 1 and 3 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Iechi in view of Ma on claims 1-3 are withdrawn, because independent claim 1 has been amended and claim 2 has been cancelled.
	

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a secondary battery case comprising an oil layer provided in a liquid phased wherein the oil directly contacts the internal layer made of polypropylene and the aluminum layer as required and defined by the limitations of independent claim 1. The closest prior art of Iechi in view of Ma would not reasonably make obvious the substitution of the short-circuit prevention layer of Iechi which directly contacts both the internal and aluminum layer as required by the newly amended claims.  Applicant arguments with respect to the cited art is reasonable. 




Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727